No. 96-1268


United States of America,                     *
                                              *
       Appellee,                              *
                                              * Appeal from the United States
            v.         *                      District Court for the
                                              * District of Nebraska.
Robert W. Rash,                               *
                                              *       [UNPUBLISHED]
          Appellant.                          *




                            Submitted:     June 14, 1996

                             Filed:    June 26, 1996


Before MORRIS SHEPPARD ARNOLD and MURPHY, Circuit Judges, and JACKSON,*
     District Judge.


PER CURIAM.

      Robert W. Rash appeals his sentence after conviction on charges of
manufacturing and possessing with intent to manufacture or distribute
marijuana in violation of 21 U.S.C. § 841(a)(1).             He asserts that the
                 1
district court       wrongly calculated the length of his sentence because it
erred in determining the number of marijuana plants for which he ought to
be   held    responsible.    The   district    court   specifically   credited   the
testimony of investigating officers that they cut and counted 175 separate
marijuana plants




      *
       The HONORABLE CAROL E. JACKSON, United States District
      Judge for the Eastern District of Missouri, sitting by
      designation.
      1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
with separate root systems at the plot of ground that defendant was
tending, and this effectively ends the defendant's complaint that some
plants that were counted separately might have been branches from a common
root system and thus should have been counted as only a single plant.   The
district court also concluded that the defendant should be held responsible
for "volunteer" plants that he did not plant, because he became "directly
involved" with these plants, see U.S.S.G. § 1B1.3(a)(1)(A), by exercising
dominion and control over all of the marijuana plants growing in the
relevant plot of ground.    We agree with the district court's construction
of the applicable law, and are unable to say that any of its factfinding
is clearly erroneous.      See, e.g., United States v. Smiley, 997 F.2d 475
(8th Cir. 1993).


     Finding no merit in these or in the other contentions advanced by the
defendant, we affirm the judgment of the district court.


     A true copy.


           Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-
                                      2